                       Case 1:19-cr-00443-UA Document 37
                                                      35 Filed 07/07/20
                                                               06/25/20 Page 1 of 2
                                                                                  4
                                                                                            MEMO ENDORSED
LAW OFFICE OF KEVIN J. KEATING, P.C.
                                                                                    666 Old Country Road, Suite 900
Kevin J. Keating, Esq.                                                                Garden City, New York 11530

Counsel:                                                                                          T: (516) 222-1099
Stefani Goldin, Esq.                                                                              F: (516) 745-0844

                                                                                           MANHATTAN OFFICE
                                                                                             BY APPOINTMENT
                                                                                               T: (212) 964-2702

                                                            June 24, 2020


        VIA ECF
        Honorable Lewis A. Kaplan
        United States District Court
        Southern District of New York
        500 Pearl Street
        New York, New York 10007

                                             Re: United States v. Melamed
                                                 19CR443 (LAK)

        Dear Judge Kaplan:

               As Your Honor is aware, I am attorney for Daniel Melamed. I write to respectfully request that
        the Court grant Melamed’s release from pre-trial custody from the MCC – where he has been housed for
        seven months – on a substantial secured bond with a condition of home confinement and electronic
        monitoring. For the reasons set forth below, in this close case, it is submitted that the unanticipated
        length of Melamed’s pre-trial custody – with no clear end in sight – is a changed circumstance
        warranting the requested relief.

        Background

               Melamed was arrested in this matter on November 19,2019, and held pending a bail hearing on
        November 26, 2019. It is submitted that a review of the minutes of the proceeding reveal this Court’s
        decision to remand Melamed pending trial to have been a close issue.

                As the Court recalls, the Indictment alleges Melamed’s participation in an arson in Manhattan in
        2011 (Counts 2 and 3), and a conspiracy to commit arson involving a series of fires in Brooklyn, and
        one in Nassau County, all ending in 2013. The Government’s theory of prosecution is that Melamed
        was one of a number of real estate developers who had hired (now cooperator) Williams to provide
        security services in connection with the purchase of distressed and foreclosed properties in East New
        York, Bedford Stuyvesant, and other Brooklyn communities. Much of the services provided by
        Williams were lawful. Such activities would include, accompanying new owners inside properties which
        were, at the time, located in rough neighborhoods, or meeting on his own with squatters and holdovers
        to negotiate settlement buyouts. But, as alleged by the Government, Williams occasionally engaged in
        acts of arson designed to intimidate squatters or holdover tenants who illegally remained in the
        properties purchased by Melamed, and who had declined financial settlement offers to vacate. To be
           Case 1:19-cr-00443-UA Document 37 Filed 07/07/20 Page 2 of 2



Memorandum Endorsement                                 United States v. Melamed, 19-cr-443 (LAK)


               Section 3142(f) of Title 18 states:

               “The [pretrial detention] hearing may be reopened, before or after a determination
               by the judicial officer, at any time before trial if the judicial officer finds [1]
               that information exists that was not known to the movant at the time of the
               hearing [2] and that has a material bearing on the issue whether there are conditions
               of release that will reasonably assure the appearance of such person as required and
               the safety of any other person and the community.” (Emphasis added)

               This Court already has concluded that there are no conditions of release that would
reasonably assure public safety from this accused arsonist. The defendant nevertheless seeks to have
the detention order reconsidered because his trial has been and likely will continue to be detained
by reason of the COVID-19 pandemic.

                The Court is very much aware of the regrettable delays of criminal trials caused by
the pandemic. Had the pandemic never occurred, this defendant would have been tried last month.
And it is very much aware also that his continued detention until his trial can be held safely is quite
unfortunate and that the Court is not today in a position to say when he can be tried (although it soon
may have more information on that question). But defendant does not claim that anything has
changed regarding the risks to public safety that would result if defendant were released. Rather,
he relies solely on the unusual length of his pretrial detention.

              As the government rightly points out, the unusual length of that detention has nothing
to do with whether releasing defendant on any conditions would be an unacceptable public safety
risk. Accordingly, the motion is denied.

               SO ORDERED.

Dated:         July 7, 2020


                                                           /s/ Lewis A. Kaplan
                                                _________________________________________
                                                               Lewis A. Kaplan
                                                          United States District Judge
